Order, Supreme Court, New York County (Marilyn Shafer, J), entered January 13, 2004, which, in an action for personal injuries allegedly sustained when plaintiff slipped on ice or hard-packed snow in defendant hotel’s parking lot, insofar as appealed from as limited by the briefs, denied defendant-appellant snow removal contractor’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
*157An issue of fact as to whether appellant’s snow removal operations earlier on the day of the accident created or exacerbated a dangerous ice or hard-packed snow condition is raised by evidence that the snow was fresh when plowed and that ice or hard-packed snow covered a large portion of the parking lot at the time of plaintiff’s accident (cf. Espinal v Melville Snow Contrs., 98 NY2d 136, 142-143 [2002]; see Genen v Metro-North Commuter R.R., 261 AD2d 211, 214-215 [1999]; Figueroa v Lazarus Burman Assoc., 269 AD2d 215 [2000]; Ramirez v BRI Realty, 2 AD3d 369 [2003]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.